Citation Nr: 0632706	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  03-01 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from October 1967 to 
October 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In a November 2004 decision, the Board denied 
the veteran's claims for service connection for hearing loss 
and tinnitus.  At that time, the Board remanded his claim for 
service connection for PTSD to the RO for further evidentiary 
development.


FINDINGS OF FACT

1.  The veteran has a current medical diagnosis of PTSD, and 
at least one VA physician has related the diagnosis to his 
claimed in-service stressful event.

2.  The veteran's claimed in-service stressors are not 
related to claimed participation in combat. 

3.  The objective evidence of record preponderates against a 
finding that the veteran engaged in combat with the enemy.

4.  The occurrence of the veteran's claimed in-service 
stressful events is not supported by credible corroborating 
evidence.

5.  The current diagnosis of PTSD is based upon 
unsubstantiated reports of a stressor, or stressors, as 
provided by the veteran.




CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred during the 
veteran's period of active military service.  38 U.S.C.A. §§ 
1110, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the CAVC") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
CAVC's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the CAVC in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  However, in a July 2006 
letter, VA provided the veteran with notice consistent with 
the CAVC's holding in Dingess.  Further, as the veteran's 
service connection claim is being denied, no disability 
rating or effective date will be assigned and, as set forth 
below, there can be no possibility of prejudice to the 
veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claim. 

In May 2001, prior to the May 2002 rating decision, and in 
January 2005, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed December 2002 statement of 
the case (SOC) and February 2003 and May 2006 supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We therefore 
conclude that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection for PTSD.  The appellant responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the May 2002 rating decision as an instrument of 
notice in this case is cured by the subsequent de novo review 
by the December 2002 SOC and February 2003 and May 2006 
SSOCs.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Indeed, in an April 2006 
signed statement, the veteran said that he had no additional 
information to submit.  The Board notes that a July 2000 VA 
medical record indicates that the veteran receives Social 
Security Administration (SSA) disability benefits because of 
his psychiatric problems.  However, here, the nature and 
level of the veteran's claimed disability is not at issue and 
his case turns on the need to verify his alleged stressful 
events in service, that is not a matter considered by the SSA 
in determining total disability.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  Thus, the Board may proceed 
without prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, a psychiatric disorder.  
Clinical records indicate that in December 1969, the veteran 
was treated for a head injury when he hit the top of his head 
against a radiator.  He had a superficial scalp laceration 
treated with a butterfly bandage.  When examined for 
separation in August 1970, a psychiatric abnormality was not 
reported.

The veteran's service records indicate that his military 
occupation in service was military policemen and he served in 
Germany from March 1968 to October 1970 as a member of the 
287th MP Co in Berlin.  His awards and decorations include 
the National Defense Service Medal, the Army of Occupation 
Medal (Berlin), the Sharp Shooter medal, and the Good Conduct 
Medal.

Post service, VA and non-VA medical records and examination 
reports, dated form 1994 to 2004, reflect the veteran's 
treatment for psychiatric disorders variously diagnosed as 
major depression, panic disorder, bipolar affective disorder, 
and PTSD.  The treatment included repeated hospitalizations 
and prescribed medications.

In an April 2000 and subsequent written statements in support 
of his claim, the veteran said he served as a military 
policeman in Berlin, Germany, in the 287th MP Co and was 
stationed there from February 1968 to October 1970.  He 
described six stressful events related to his PTSD: (1) In 
approximately the fourth or fifth month of 1968, (e.g., April 
or May) the veteran witnessed a failed escape to West Berlin 
by an East German national who was apparently shot by the 
East German police or soldiers.  The escapee could have been 
rescued by western soldiers and the veteran but it was 
impossible because the veteran was forbidden from assisting 
this person, who died in front of the veteran.  (2) In the 
eighth or ninth month (e.g., August or September) of 1968 
while the veteran was on patrol, he was involved in calming a 
brawl in a local bar.  He was hit in the head by a beer 
bottle and his colleague attacked the soldier that attacked 
the veteran.  The veteran was taken to the Army Hospital 
Berlin Brigade and received two stitches in his wound. (3) 
The veteran's most traumatic incident occurred in the tenth 
month (e.g., October) of 1968 when he shot an East German 
guard on the border.  A bridge connected the two sides and 
the guard should not have been there which was why the 
veteran, as a policeman was called.  After the veteran 
arrived, the guard shot at the veteran and missed him.  The 
veteran shot back, and hit the East German soldier.  Russian 
and West German soldiers in the area started to shoot.  The 
East German guard was killed and the Russian soldier was 
injured.  The veteran was not injured.  He was asked to take 
an oath of silence regarding his incident.  (4) In the eighth 
month (e.g., August) of 1969, while in the infantry barracks, 
the veteran was involved in breaking up a racial riot at the 
McNair Infantry Barracks.  The veteran was not injured, but 
he and other military policeman were order to use bayonets 
and intervene, that resulted in some superficial injuries to 
several soldiers.  (5) In the tenth month (e.g., October) of 
1969, the veteran was with the Rail Security Section, 
accompanying a military train across East Germany, when the 
train was hit by another train and a car disabled.  No one 
was apparently injured but the veteran guarded the train 
until it got repaired and returned to West Germany.  (6) In 
the second month (e.g., February) of 1970, while a section 
leader with Rail Security, the veteran was transporting a 
train between Berlin and West Germany, across East Germany.  
At a checkpoint, the veteran disembarked to inspect the chain 
cars and was approached by a Russian officer and soldier.  
The officer got angry and tried to prevent the Americans from 
the inspection.  The situation escalated and the Russian 
officer ordered the soldier to shoot, but he did not.  The 
inspection was completed but the veteran was very shaken.

In a July 2000 written statement signed by B.B., Ph.D., and 
A.K., M.D., it was noted that the veteran claimed that during 
his time as a military policeman he experienced several 
traumatic events, including two that involved witnessing the 
death of another person, and causing a person's death.  It 
was determined that the veteran met the clinical criteria for 
PTSD.

A July 2000 VA mental health evaluation record indicates the 
veteran received SSA disability benefits because of his 
psychiatric problems.  The veteran complained of major 
depression, panic attacks, and anxiety disorder.  Past 
records included some mention of PTSD.  The diagnoses at that 
time included provisional diagnoses of major depression and 
panic disorder, and a need to rule out PTSD.

A September 2000 VA examination report indicates that the 
examiner reviewed the veteran's medical records.  The 
veteran's past medical history of multiple psychiatric 
hospitalizations was noted, with the last one in July 1999 
when bipolar disorder was diagnosed.  The veteran and his 
wife had two adult children.  He was unemployed, last worked 
in 1994, and was getting total "SSI Disability" due to his 
psychiatric disorders.  The veteran described an incident in 
service when he had to shoot a man, in self-defense, in 
Berlin.  He recalled "when they shot at him and he 
remembered very clear[ly] when he shot the man."  The 
veteran said he was very scared and felt very guilty about 
what he did.  A second situation he recalled was when he 
participated as a security back-up to control a riot and 
there a lot of violence and a lot of people getting injured.  
Upon clinical examination, the pertinent diagnoses were PTSD 
and bipolar disorder by history.

In a September 2001 written statement, the veteran said that 
gathering information from the Provost Marshall's office of 
the Berlin Brigade's headquarters would be very hard, if not 
impossible, but everything put on paper was classified and 
was sensitive because of the Cold War.

In October 2001, the U.S. Army and Joint Services Records 
Research Center (JSRRC) (previously U.S. Army Armed Services 
Center for Unit Records Research (CURR)) responded to the 
RO's request to verify the veteran's alleged stressful events 
in service, including his participation in a riot formation 
at McNair Infantry Barracks in Berlin, Germany, in August 
1969.  It was noted that the veteran said the Berlin Brigade, 
the higher headquarters of the 287th MP Co., was notified of 
the situation.  JSRRC said a copy of the Berlin Brigade and 
U.S. Army, Europe (USAREUR) annual histories did not contain 
any information of racial disturbances or confrontation in 
Berlin.  It was also noted that the JSRRC did not maintain a 
copy of the 1969 unit history of the 287th MP Company.  The 
RO was advised to contact the National Personnel Records 
Center (NPRC) for Morning Reports regarding verification of 
those military policemen injured in the riot.  

A November 2001 VA examination report reflects the examiner's 
review of the veteran's medical records.  The veteran's 
history of attempted suicide in July 1994 was noted for which 
he was hospitalized.  It was noted that post psychiatric 
diagnoses included bipolar disorder, panic disorder, major 
depressive disorder, PTSD, and alcohol dependence.  His 
psychiatric disorders were treated with prescribed medication 
and electroconvulsive (ECT).  He continued to experience 
anxiety and panic attacks.  The veteran's report of six 
traumatic events in-service was noted during the time he was 
in the military police in Berlin.  The incident that involved 
the shooting of the East German office on the bridge is the 
one the veteran considered the most traumatic.

Upon clinical examination, the VA examiner said that the 
veteran met the stressor criteria for DSM-IV diagnosis of 
PTSD.  The examiner said that the veteran experienced events 
when his life was in danger and the veteran reacted to them 
with fear.  The pertinent diagnoses included PTSD, major 
depressive disorder, recurrent, panic disorder, and alcohol 
abuse in remission.  The VA examiner further commented that 
the veteran served in West Berlin as a military policeman, 
was exposed to several traumatic events, and currently met 
the criteria for a diagnosis of PTSD.

In a May 2002 response to the RO's inquiry, the NPRC reported 
no remarks regarding a riot at McNair Infantry Barracks in 
Berlin, Germany, and furnished a copy of the Morning Report 
that was found.  That document for the 287th MP Co, dated in 
October 1969, indicates that the veteran apparently seen on 
October 11, 1969, but does not offer any further information.

In his January 2003 substantive appeal, the veteran argued 
that his Army of Occupation Medal for Berlin, Germany should 
be considered as part of his believability, just as being 
"in-country" in Vietnam is for those veterans.

In January 2005, VA provided the JSRRC with a description of 
all six of the veteran's alleged stressors for verification.  

In January 2005, the NPRC responded to the RO's request for 
records regarding the veteran's treatment for head injury 
while breaking up a fight in August or September 1968 in 
Berlin, Germany.  NPRC said no records were located for 
Berlin, Germany, for 1968.

In a February 2005 letter, the RO advised the veteran that 
his stressor statements were submitted for verification.  It 
was noted that a review of the veteran's service medical 
records revealed that in December 1969 he was treated for a 
scalp laceration when he bumped his head against a radiator.  
However, the veteran had indicated that between August and 
October 1968, he was involved in breaking up a fight, hit his 
head, and was knocked unconscious.  The RO said it requested 
treatment records of his head trauma based on this 1968 
fighting incident and was advised that none existed during 
this time period.  The RO requested that the veteran provide 
clarification and additional information regarding the above.

In a February 2005 response to the RO, the veteran said, in 
part, that "[s]tressor dates after 30+ years can get all 
mixed up" and he was "too mentally tired to go on with this 
process".

In a February 2005 response to the RO's inquiry, the JSRRC 
said that "[a]fter extensive research" it was unable to 
locate 1968-1969 unit records for the 287th Military Police 
Company.  The JSRRC reviewed a 1970 unit history submitted by 
the 287th MP Co that described its mission to provide trained 
military policeman to support Provost Marshal Operations in 
Berlin.  The unit also provided all tactical military police 
support required for the Berlin Brigade, to include attaching 
a squad of military policeman with each Battalion that goes 
into the Federal Republic of Germany for extend training.  
The 287th MP Co trained in all aspects of the police mission, 
with special emphasis on areas and problems unique to Berlin, 
such as riot control and VIP security.  The history also 
documented that the Berlin Brigade unit Award for Superior 
Performance was awarded to the 287th MP Co for exceptionally 
meritorious achievement in the performance of outstanding 
service from January to March 1970.  The JSRRC further 
advised that information regarding the veteran's medical 
treatment should be maintained in his records located at the 
NPRC.  The RO was advised to inquire if the veteran was sent 
to the Patient Casualty Company or hospital during August and 
September 1968.

In May 2005, the NPRC again said that no records regarding 
the veteran's treatment in 1968 were found for Berlin, 
Germany.

In February 2006, NPRC responded to the RO's request for a 
search of morning reports of the 287th Berlin Brigade 
Military Police from August 1, 1968 to September 30, 1968 
containing remarks regarding a fight broken up, a head 
injury, and that the veteran was transported to the Army 
Hospital.  The NPRC said the allegation was investigated and 
a search made of morning reports of the 287th Military Police 
from July 1968 to September 1968 with no reference made to 
the veteran being hospitalized.

III.	Legal Analysis

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  

The veteran seeks service connection for PTSD.  Establishing 
service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in DSM-IV.  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2004).  The 
evidence required to support the occurrence of an in-service 
stressor varies "depending on whether or not the veteran was 
'engaged in combat with the enemy'. . . .  Where . . . VA 
determines that the veteran did not engage in combat with the 
enemy . . . the veteran's lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 9 8 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
at 98.

The veteran asserts that he has PTSD due to his period of 
military service.  While diagnoses of the disorder are 
evident in the record, the veteran has offered vague 
descriptions of his alleged stressor events in service, 
including six events that occurred during between 1968 and 
1970 when he was a military policeman attached to Berlin 
Brigade as part of the 287th MP Co, including witnessing the 
shooting of an East German national in April or May 1968, 
sustaining a head injury in approximately August or September 
1968 while breaking up a bar fight, shooting an Eastern 
German soldier in October 1968, and breaking up a racial riot 
at the McNair Infantry Barracks in August 1969.  In support 
of his claim, the veteran points to his April 2000 and 
subsequent written statements of his alleged stressful events 
in service.

There has been a medical diagnosis of PTSD, attributed to the 
alleged stressor incidents, made by Drs. B.B. and A.K. in 
July 2000, and by VA physicians and psychologists at the VA 
medical center September 2000 and November 2001.  
Accordingly, the Board finds that there is some evidence of a 
stressor incident or incidents in service, evidence of a 
current disability, and also seemingly competent evidence 
that the current disability is a "residual" of the 
stressor(s) experienced in service.

With that in mind, the Board must review the claim on its 
merits, account for the evidence that it finds to be 
persuasive and unpersuasive, and provide reasoned analysis 
for rejecting evidence submitted by or on behalf of the 
claimant.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
For a claim to be denied on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

As noted above, the Board is not directly questioning the 
diagnosis of PTSD in this claim.  However, by law, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).  If the claimed 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
credible supporting evidence from any source that 
corroborates the veteran's testimony or statements.  YR v. 
West, 11 Vet. App. 393, 397 (1998); Cohen v. Brown, 10 Vet. 
App. at 147.

Here, there is no supporting evidence from any source, 
despite the RO's repeated efforts to develop such 
verification, to corroborate the veteran's assertion of six 
events that occurred during 1968 and 1969 when he was a 
military policeman attached to Berlin Brigade as part of the 
287th MP Co, including witnessing the shooting of an East 
German national in April or May 1968, sustaining a head 
injury in approximately August or September 1968 while 
breaking up a bar fight, shooting an Eastern German soldier 
in October 1968, and breaking up a racial riot at the McNair 
Infantry Barracks in August 1969.  In fact, in its May 2002, 
January and May 2005, and February 2006 responses to the RO's 
inquiries, the NPRC said that it was unable to find any 
records regarding the veteran's treatment for a head injury 
in August or September 1968, nor any reference that he was 
hospitalized in the period from July 1968 to September 1968.  
Nor do the veteran's service medical records support his 
assertion of such exposure to treatment for a head injury.  
Although he argued that he sustained a head injury in August 
or September 1968, the service medical records only describe 
an injury incurred when he hit his head against a radiator in 
December 1969.

The Board concludes that the objective evidence of record 
fails to support a finding that the veteran engaged in combat 
with the enemy.

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under all versions of 
the controlling regulation, there must be credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  The question of whether the 
veteran was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The 
existence of an event alleged as a stressor that results in 
PTSD (though not the adequacy of the alleged event to cause 
PTSD) is an adjudicative, not a medical determination.  See 
Zarycki v. Brown, 6 Vet. App. at 91.

The veteran had not alleged, and the evidence does not 
document, that he engaged in combat with the enemy.  Thus, 
his assertions, standing alone, cannot, as a matter of law, 
provide evidence to establish that an in-service event 
claimed as a stressor occurred.  See Dizoglio v. Brown, 9 
Vet. App. at 163; West v. Brown, 7 Vet. App. 70, 76 (1994).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. at 283.  This does 
not mean that he cannot establish that the alleged in-service 
events occurred; it only means that other "credible 
supporting evidence from any source" is necessary.  See 
Cohen.  Since there is a diagnosis of PTSD here, it must be 
determined whether there is credible supporting evidence of 
the veteran's alleged stressor, i.e., whether service records 
or other independent credible evidence do, in fact, 
corroborate the alleged stressor.  See Dizolgio, supra.

The CAVC has held repeatedly that, where there is a current 
diagnosis of PTSD, it must be presumed that the physician(s) 
making the diagnosis accepted the sufficiency of the in-
service stressor(s).  Nevertheless, since the diagnostician 
does not generally have firsthand knowledge of whether a 
stressor actually occurred, credible evidence is required to 
verify that element.  See e.g., Pentecost v. Principi, 16 
Vet. App. 124 (2002).

Based upon a review of the entire record in this case, and in 
view of the factors discussed above, the Board finds that the 
evidence of record has not corroborated the veteran's 
allegation of the six events that occurred during 1968 and 
1969 when he was a military policeman attached to Berlin 
Brigade as part of the 287th MP Co, including sustaining a 
head injury in approximately August or September 1968 while 
breaking up a bar fight, shooting an Eastern German soldier 
in October 1968, witnessing the shooting of an East German 
national in April or May 1968, and breaking up a racial riot 
at the McNair Infantry Barracks in August 1969.

Likewise, medical statements which attempt to accept a 
claimant's reports as credible and then relate a diagnosis of 
PTSD to events experienced in service do not constitute the 
requisite credible evidence of a stressor.  Moreau v. Brown, 
9 Vet. App. at 389.  As noted above, several private and VA 
treatment reports reflect that the examiners have indicated 
that the veteran's current diagnosed psychiatric disorders, 
particularly PTSD, were due to his claimed traumatic events 
in service, including witnessing the shooting of an East 
German national, shooting an East German guard and feeling 
threatened while a military policeman in Berlin.  Clearly, 
those treating psychiatric physicians did not undertake 
review of the veteran's service records, but based their 
premises of his service-related stressful events solely upon 
the veteran's statements to them.  The filtering of the 
veteran's account of his military service through his 
physician does not transform the veteran's account into 
competent medical evidence, or an accurate account of those 
experiences, merely because the transcriber happens to be a 
medical professional.  See LeShore v. Brown, 8 Vet. App. 409 
(1995).

Moreover, with regard to the medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  Indeed, the CAVC has 
provided guidance for weighing medical evidence.  The CAVC 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based upon speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the claimant's history, and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998); LeShore v. Brown, supra.

As a layperson, the veteran is not competent to render a 
medical opinion in this regard.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Accordingly, a veteran 
is not entitled to service connection for PTSD under a theory 
that the disorder resulted from unverified, inconsistently 
reported stressors during service.

In light of the foregoing, the Board finds that the record 
does not support the veteran's assertion that he witnessed a 
failed escape to West Berlin by an East German national who 
was apparently shot by the East German police or soldiers in 
April or May 1968; was involved in calming a bar fight in 
August or September of 1968 and was hit in the head by a beer 
bottle, taken to the Army Hospital Berlin Brigade and 
received two stitches in his wound; shot an East German 
border guard in October 1968 and was asked to take an oath of 
silence regarding this incident; was involved in breaking up 
a racial riot at the McNair Infantry Barracks in August 1969; 
and that in February 1970, while with the Rail Security 
Section, the veteran was transporting a train between Berlin 
and West Germany, across East Germany, when he was approached 
by a Russian officer and soldier and the Russian officer 
ordered the soldier to shoot, but he did not.  

Thus, although the foundation for the diagnosis of PTSD in 
this case was the veteran's account of his six events, 
described above, we must conclude that the claimed stressors 
have not been satisfactorily established as having occurred.  
The veteran may very well consider events that occurred in 
conjunction with his alleged witnessing the shooting of an 
East German national, his shooting of an East German border 
guard, and other described events associated with his time in 
Berlin between 1968 and 1970 in service to be stressful, but 
he has failed to provide even one factual detail of the 
alleged events on which to base his claim, other than 
repeated but vague and unfounded descriptions of these six 
events in service in Germany.  In fact, in his February 2005 
response to the RO's request for clarification of his alleged 
stressor in which he was involved in breaking up a bar fight 
and injured his head, the veteran said that after thirty 
years stressor dates can be confused.  He did not provide 
additional information to verify that or his other alleged 
stressors.

Thus, while the veteran does have a diagnosis of PTSD based 
upon his purported in-service stressors, those stressors are 
not shown by satisfactory evidence to have occurred.  With 
all due respect to the veteran, we find that his written 
statements in support of his claim are, thus, 
unsubstantiated, and are of little evidentiary weight. Having 
so concluded, the Board finds that the preponderance of the 
credible evidence is against the claim, and that neither a VA 
psychiatric examination nor further interpretation by a 
clinician of the veteran's symptoms/behavior is necessary.  
See 38 C.F.R. § 3.304(f); Cohen v. Brown; see also Patton v. 
West, 12 Vet. App. 272, 280 (1999).  Since the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, supra.

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See, e.g., Routen v. Brown, supra. See also 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the appellant has not submitted any 
medical opinion or other medical evidence that supports his 
claim.  Moreover, the preponderance of the probative and 
objective medical evidence now of record militates against a 
finding that the appellant has PTSD related to service or any 
incident thereof.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 
3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
PTSD must be denied.




ORDER

Service connection for post-traumatic stress disorder is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


